Citation Nr: 0619764	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for residuals of a back 
injury, claimed as spondylosis.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966 and from May 1968 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.


FINDING OF FACT

A low back injury was not documented during service, and 
there is no competent medical evidence of a nexus between the 
post-service diagnosis of spondylosis and service or any 
event during service. 


CONCLUSION OF LAW

Residuals of a back injury, claimed as spondylosis, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2002.  The notice informed the veteran of the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The notice included 
the effective date provision for service connection, that is, 
the date of receipt of the claims, as the claim was received 
more than one after service.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability, since the Board is denying the claim, any 
question as to the disability rating is rendered moot and any 
defect with respect to the notice required under Dingess at 
19 Vet. App. 473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained the veteran's 
service medical records and private medical reports from 
August 1988 and September 2002.  Although there is competent 
evidence of a current disability, spondylosis, and evidence 
establishing an event in service, back pain, there is no 
indication that the current disability may be associated with 
service and the competent medical evidence of record is 
sufficient to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Here, the evidence 
does not indicate that the veteran's back condition may be 
associated with his service.  McLendon v. Nicholson, No. 04-
0185 (Vet. App. June 5, 2006); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the disability and 
service).  The veteran has not brought forth evidence, other 
than his statements, suggestive of a causal connection 
between his back problems and to service.  The RO informed 
the veteran that he would need medical evidence of a 
relationship between the veteran's back injury and service, 
and the veteran has not provided such evidence.



During the March 2004 hearing, the veteran testified to a 
private physician's opinion which attributed his condition to 
service.  The veteran stated during the hearing that he would 
submit the opinion.  However, the physician's opinion is not 
of record and without the veteran's authorization VA can not 
obtain private medical records.  As there is no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been fulfilled.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a back injury.  

The service medical records disclose that the veteran 
complained of lower back pain in September 1968 during his 
second enlistment, which was associated with a prostate 
infection.  The remainder of the service medical records, 
including the records from the first period of service and 
the report of separation examination for the second period 
enlistment, contain no complaint, history, or finding of a 
low back injury. 

After service, records of private medical care disclose that 
in August 1988 the veteran was seen for acute lumbosacral 
sprain/strain.  The veteran stated that he started to notice 
the pain about a year earlier.  In September 2002, the 
veteran was seen for lower back pain.  The veteran stated 
that he had had chronic low back pain for at least ten to 
twelve years.  X-rays of the lumbar spine revealed 
spondylosis.

In March 2004, the veteran testified that he injured his back 
in 1966 while in service.  The veteran explained he tripped 
off a wharf, and landed on his back onto a boat.  He stated 
that initially, he had a small amount of pain, and over the 
years, the pain would come and go, and recently the pain has 
gotten worse and he has been unable to work.  The veteran 
testified to a January 2004 private physician's opinion that 
attributed his back problems started in 1966, but the 
physician's opinion is not of record. 

It is clear from the evidence of record that the veteran has 
a diagnosis of spondylosis of the lumbar spine.  

The question of whether the current spondylosis had its onset 
in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record suggesting a link between the 
veteran's period of service and his current spondylosis.  The 
private medical records contain no commentary or history of 
an in-service injury, and spondylosis was first documented in 
2002, thirty years after service.  The prolonged period 
without medical complaint opposes rather than supports 
continuity of symptomatology. 

In the veteran's statements and testimony, he relates 
spondylosis to service.  Where as here, the determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence is required to substantiate the 
claim.  As the veteran is a lay person, he is not competent 
to offer a medical opinion as to the cause of spondylosis, 
and his statements and testimony do not constitute medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent medical evidence linking 
spondylosis to service or event in service, service 
connection for residuals of a back injury, claimed as 
spondylosis, is denied.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for residuals of a back injury, claimed as 
spondylosis, is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


